Casey, J.
Appeal from an order of the Family Court of Madison County (O’Brien, III, J.), entered March 2, 1992, as amended by order entered February 2, 1993, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
When this matter was previously before us, we held that Family Court had erred in failing to state its reasons for the particular disposition in the order of disposition, which placed respondent in the custody of the Madison County Commissioner of Social Services for 18 months for placement in a residential facility (189 AD2d 1014). We withheld determination of the appeal and remitted the matter to Family Court for the purpose of amending the order to comply with the mandate of Family Court Act § 754 (2). An amended order has been issued by Family Court and it includes specific, detailed reasons for the disposition. We affirm.
*761Respondent’s only contention is that Family Court erred in failing to consider alternative dispositions which would have permitted respondent to return home. Family Court, however, found that respondent’s parents were unable to provide a home for respondent and that respondent’s aunt, with whom respondent was residing when the petition was filed, is a single parent with three small children of her own to care for. As noted by Family Court, the aunt was unable to get respondent to attend school regularly or do his school work. The evidence in the record establishes that respondent needs structure and discipline, which are not available to him outside of a residential facility. Given respondent’s conduct and background, it cannot be said that Family Court’s disposition constituted an abuse of discretion (see, Matter of Jamie L., 110 AD2d 975).
Weiss, P. J., Levine, Mahoney and Harvey, JJ., concur. Ordered that the order and amended order are affirmed, without costs.